Exhibit CONNECTICUT WATER SERVICE, INC. Dividend Reinvestment and Common Stock Purchase Plan Automatic Deduction Authorization Form Optional monthly cash investments (minimum $25/maximum $1,000) can be withdrawn from your bank account by authorizing Connecticut Water Service's transfer agent, Registrar and Transfer Company, to automatically deduct money from your checking or savings account. Your bank must be a member of the Automated Clearinghouse (ACH) program. Please return the completed form to Registrar and Transfer Company 10
